COWEN, District Judge, Concurring Specially.
I concur. Under the law of this state, as settled by the case of Knowles v. New Sweden Irr, Dist., 16 Ida. 235, 101 Pac. 87, the district court undoubtedly reached the correct conclusion. I have serious doubts as to the correctness of the rule laid down in the Knowles case for obtaining jurisdiction to enter a judgment in rem by constructive service where the owner of the. property resides within the jurisdiction of the court, and makes no attempt to evade process, but the Knowles ease seems to have settled the matter here with reference to cases of this, character, and the judgment should therefore be affirmed.